Cavanagh, J.
(concurring).
The majority holds that the plain language of the Michigan sales representative commission act (srca), MCL 600.2961, requires only that the principal purposefully fail to pay the commission when due before liability for an intentional failure to pay would arise. Although I agree with its result, I write separately to express my concern with the majority’s narrow textualist approach to statutory interpretation.
*120LEGISLATIVE HISTORY
Though I agree that nothing need be gleaned from the history in this case, I disagree with the majority’s assertion that legislative history is wholly irrelevant when a statute lacks “ambiguity.” Of course, statutory interpretation must always begin with the text. However, statutes subject to different reasonable interpretations are often held to be clear and unambiguous on the basis of definitions selected by this Court and provided by Webster’s Dictionary. Contrary to the perspective of some of my colleagues, that type of analysis can, at times, prove unhelpful. Instead, it is often useful to consider legislative history because even those statutes lacking clearly contradictory language are often subject to different — yet reasonable — interpretations.1 In this case, for example, the United States Court of Appeals for the Sixth Circuit found the term sufficiently ambiguous to warrant certification to this Court. Because a majority of this Court rarely finds a statute ambiguous, legislative history is seldom utilized, though many times it would be useful.
PURPOSE
In addition, I am troubled by the majority’s failure to clarify that any other interpretation of the statute would render the punitive measure almost meaningless and clearly contrary to the statute’s purpose. “[T]he Court may depart from strict construction prin*121ciples when a literal reading of the statute will produce absurd or illogical results, and this Court should attempt to give effect to all relevant statutory provisions.” DiBenedetto v West Shore Hosp, 461 Mich 394, 408; 605 NW2d 300 (2000) (Cavanagh, J., dissenting); see also 1 Blackstone, Commentaries 61 (“[T]he most universal and effectual way of discovering the true meaning of a law, when the words are dubious, is by considering the reason and spirit of it . . . for when this reason ceases, the law itself ought likewise to cease with it.”). I understand that some members of the majority disapprove of this doctrine, but it is most applicable. If an insurance company were exempt from punitive damages simply because it asserted a “reasonable” argument concerning a disputed commission, the statute would create no incentive to pay commissions owed to insurance sales agents.
For these reasons, I concur in the result only.
Kelly, J., concurred with Cavanagh, J.

 “Reading the legislative history puts the judge better in touch with the values, vocabulary, and policy choices of the authors of the statute — just as The Federalist does for the framers of the Constitution.” Eskridge, Textualism, The unknown ideal? 96 Mich L R 1509 (1998).